                                                                                  I ^LD!^lctci^
                                                                                 / (-yvlscc)nsin Eastern


                             UNITED STATES DISTRICT COURT
                                                                                        AUG - 4 2020
                             EASTERN DISTRICT OF WISCONSIN                                   FILED
                                                                                 I___ (''lerk of Criur,"




UNITED STATES OF AMERICA,

                               Plaintiff,

        v.       Case                No.            19-CR-2


ALEXANDER P. BEBRIS,

                               Defendant.




                                      PLEA AGREEMENT



       1. The United States of America, by its attorneys, Matthew D. Krueger, United

States Attorney for the Eastern District of Wisconsin, and Daniel R. Humble, Assistant United

States Attorney, and the defendant, Alexander P. Bebris, individually and by attorney Jason D.

Luczak, pursuant to Rule 1 l(a)(2) of the Federal Rules of Criminal Procedure, enter into the

following plea agreement:

      2. This plea proposes a conditional guilty plea pursuant to Rule 1 l(a)(2) of the

Federal Rules of Criminal Procedure. With the consent of the court, the defendant will enter a

conditional plea of guilty to the charge contained in Count One of the indictment. The defendant

is reserving his right to appeal the court's decision to deny his pretrial motion to suppress the

evidence that he filed on August 22, 2019. To the extent that the defendant prevails on appeal, he

must be allowed to withdraw his guilty plea.

                                            CHARGES

      3. The defendant has been charged in a two-count indictment, which alleges

violations of Title 18, United States Code, Sections 2252A(a)(2)(A) & (5)(B).




      Case 1:19-cr-00002-WCG Filed 08/04/20 Page 1 of 14 Document 73
       4. The defendant has read and fully understands the charges contained in the

indictment. He fully understands the nature and elements of the crimes with which he has been

charged, and those charges and the terms and conditions of the plea agreement have been fully

explained to him by his attorney.

       5. The defendant voluntarily agrees to plead guilty to the following count set forth in

full as follows:

                                          COUNT ONE

        THE GRAND JURY CHARGES THAT:

        1. On or about September 7, 2018, in the State and Eastern District of Wisconsin and

elsewhere,


                                    ALEXANDER P. BEBRIS

knowingly distributed child pornography, as defined in Title 18, United States Code, Section

2256(8)(A), using a means and facility of interstate and foreign commerce, that had been shipped

and transported in and affecting interstate and foreign commerce, and which contained material

that had been shipped and transported by a means and facility of interstate and foreign

commerce, including by computer.


       2. The child pornography distributed by the defendant included digital images

identified by the following file names:


                   Partial File Name                            Description

       52_o.jpg                               A digital image depicting a pubescent male,
                                              approximately 12 to 15 years old, sitting on the
                                              ground. The pubescent male is sitting in grass
                                              against a black fence. The pubescent male is
                                              naked and has both hands holding the sides of
                                              his erect penis. The focus of the image is on the
                                              pubescent male's genitals.




     Case 1:19-cr-00002-WCG Filed 08/04/20 Page 2 of 14 Document 73
                Partial File Name                                 Description

       216_n.jpg                               A digital image depicting four naked females
                                               standing on what appears to be a beach. Two of
                                               the females' faces are not visible in the image
                                               and they are standing next to a prepubescent
                                               female, approximately 8 to 10 years old, and a
                                               pubescent female, approximately 13 to 15 years
                                               old whose faces are shown. All the females
                                               have their breasts and vaginas exposed which
                                               are the focus of the image.




       All in violation of Title 18, United States Code, Section 2252A(a)(2)(A).

      6. The defendant acknowledges, understands, and agrees that he is, in fact, guilty of

the offense described in paragraph 4. The parties acknowledge and understand that if this case

were to proceed to trial, the government would be able to prove the following facts beyond a

reasonable doubt. The defendant admits that these facts are true and correct and establish his

guilt beyond a reasonable doubt:

       On September 7, 2018, Facebook submitted two CyberTips to the National Center for

Missing and Exploited Children ("NCMEC"). Facebook reported the user to be Alexander

Bebris with a date of birth matching the defendant's, and email address ofabebris(%gmx.com,

and user name ofalexander.bebris.3. Each of the CyberTips related to images, distributed using

Facebook messenger, of child pornography sent on the above date from the account of Alexander

Bebris to the account of a user in the Dayton, Ohio area with a screen name ofCarly Macks and

user name ofCarly Wade. These images are described in Count One of the Indictment.

       NCMEC determined that Alexander Bebris was accessing Facebook from an IP address

in the State and Eastern District of Wisconsin. They conveyed their information to the Wisconsin

Department of Justice ICAC Investigators, who confirmed via an administrative subpoena that




     Case 1:19-cr-00002-WCG Filed 08/04/20 Page 3 of 14 Document 73
the IP address was associated with the physical address ofXXXX Dublin Trail, Apt. XX, in Fox

Crossing (Neenah), State and Eastern District of Wisconsin. ICAC Investigators sought and

received a search warrant from a state circuit court judge in Winnebago County.


        On December 19, 2018, investigators executed the search warrant at Bebris' residence.


Bebris was present and acknowledged that he was the sole occupant of the residence.

Investigators seized a computer located in a home office along with several other computerized

devices and digital storage devices. A state forensic computer analyst was on-scene and


performed a preliminary search ofBebris' computer. Eighty-nine files of interest were located

during the cursory search. The files contained CP images of infants and toddlers, as well as

children engaged in sexual acts with animals. Bebris was arrested and taken to the Winnebago

County jail.

        This information is provided for the purpose of setting forth a factual basis for the plea of

guilty. It is not a full recitation of the defendant's knowledge of, or participation in, this offense.

                                            PENALTIES

       7. The parties understand and agree that the offense to which the defendant will

enter a plea of guilty carries the following maximum term of imprisonment and fine: 20 years

and $250,000. The count also carries a mandatory minimum of 5 years of imprisonment. Each


count also carries a mandatory special assessment of $100, at least 5 years of supervised release,


and a maximum of a lifetime on supervised release. The parties further recognize that a

restitution order may be entered by the court.

      8. The defendant acknowledges, understands, and agrees that he has discussed the

relevant statutes as well as the applicable sentencing guidelines with his attorney.




     Case 1:19-cr-00002-WCG Filed 08/04/20 Page 4 of 14 Document 73
                             DISMISSAL OF REMAINING COUNT

       9. The government agrees to move to dismiss the remaining count of the indictment


at the time of sentencing.


                                            ELEMENTS

       10. The parties understand and agree that in order to sustain the charge of distribution

of child pornography as set forth in count one, the government must prove each of the following

propositions beyond a reasonable doubt:

        First, the defendant knowingly distributed the material identified in the indictment; and

        Second, the material identified in the indictment is child pornography; and

        Third, the defendant knew that one or more persons depicted in the material identified in

the indictment was under the age of eighteen years; and

        Fourth, the material identified in the indictment was transported in interstate or foreign

commerce by any means, including by computer.


                                  SENTENCING PROVISIONS

      11. The parties agree to waive the time limits in Fed. R. Crim. P. 32 relating to the

presentence report, including that the presentence report be disclosed not less than 35 days

before the sentencing hearing, in favor of a schedule for disclosure, and the filing of any

objections, to be established by the court at the change of plea hearing.

      12. The parties acknowledge, understand, and agree that any sentence imposed by the

court will be pursuant to the Sentencing Reform Act, and that the court will give due regard to

the Sentencing Guidelines when sentencing the defendant.

      13. The defendant acknowledges and agrees that his attorney in turn has discussed the

applicable sentencing guidelines provisions with him to the defendant's satisfaction.




     Case 1:19-cr-00002-WCG Filed 08/04/20 Page 5 of 14 Document 73
       14. The parties acknowledge and understand that prior to sentencing the United States

Probation Office will conduct its own investigation of the defendant's criminal history. The

parties further acknowledge and understand that, at the time the defendant enters a guilty plea,

the parties may not have full and complete information regarding the defendant's criminal

history. The parties acknowledge, understand, and agree that the defendant may not move to


withdraw the guilty plea solely as a result of the sentencing court's determination of the

defendant's criminal history.


                                Sentencing Guidelines Calculations

      15. The defendant acknowledges and understands that the sentencing guidelines

recommendations contained in this agreement do not create any right to be sentenced within any

particular sentence range, and that the court may impose a reasonable sentence above or below


the guideline range. The parties further understand and agree that if the defendant has provided

false, incomplete, or inaccurate information that affects the calculations, the government is not


bound to make the recommendations contained in this agreement.


                                          Relevant Conduct

      16. The parties acknowledge, understand, and agree that pursuant to Sentencing


Guidelines Manual § 1B1.3, the sentencing judge may consider relevant conduct in calculating

the sentencing guidelines range, even if the relevant conduct is not the subject of the offense to

which the defendant is pleading guilty.

                                       Base Offense Level

      17. The parties acknowledge and understand that the government will recommend to

the sentencing court that the applicable base offense level for the offense charged in count one is

22 under Sentencing Guidelines Manual § 2G2.2(a)(l).




     Case 1:19-cr-00002-WCG Filed 08/04/20 Page 6 of 14 Document 73
                                 Specific Offense Characteristics

          18. The parties acknowledge and understand that the government will recommend to

the sentencing court that a 2-level increase for knowing distribution under Sentencing Guidelines

Manual § 2G2.2(b)(3)(F), a 2-level increase for depictions of a pre-pubescent minor under

Sentencing Guidelines Manual § 2G2.2(b)(2), a 4-level increase for depictions involving a

toddler under Sentencing Guidelines Manual § 2G2.2(b)(4)(B), and a 2-level increase for the use

of a computer under Sentencing Guidelines Manual § 2G2.2(b)(6) are all applicable to the

offense level for the offense charged in count one.


                                  Acceptance of Responsibility

          19. The government agrees to recommend a two-level decrease for acceptance of


responsibility as authorized by Sentencing Guidelines Manual § 3E 1.1 (a), but only if the

defendant exhibits conduct consistent with the acceptance of responsibility. The defendant

acknowledges, understands, and agrees that conduct consistent with the acceptance of


responsibility includes but is not limited to the defendant's voluntary identification and

disclosure to the government of any and all actual or potential victims of the offense prior to

sentencing. In addition, if the court determines at the time of sentencing that the defendant is

entitled to the two-level reduction under § 3E 1.1 (a), the government agrees to make a motion

recommending an additional one-level decrease as authorized by Sentencing Guidelines Manual

§ 3El.l(b) because the defendant timely notified authorities of his intention to enter a plea of

guilty.

                                 Sentencine Recommendations


      20. Both parties reserve the right to provide the district court and the probation office

with any and all information which might be pertinent to the sentencing process, including but




      Case 1:19-cr-00002-WCG Filed 08/04/20 Page 7 of 14 Document 73
not limited to any and all conduct related to the offense as well as any and all matters which

might constitute aggravating or mitigating sentencing factors.

      21. Both parties reserve the right to make any recommendation regarding any other

matters not specifically addressed by this agreement.

      22. The government agrees to recommend a sentence of 60 months incarceration, the


mandatory minimum for this offense.


                              Court's Determinations at Sentencing


      23. The parties acknowledge, understand, and agree that neither the sentencing court

nor the United States Probation Office is a party to or bound by this agreement. The United

States Probation Office will make its own recommendations to the sentencing court. The

sentencing court will make its own determinations regarding any and all issues relating to the

imposition of sentence and may impose any sentence authorized by law up to the maximum


penalties set forth in paragraph 6 above. The parties further understand that the sentencing court

will be guided by the sentencing guidelines but will not be bound by the sentencing guidelines

and may impose a reasonable sentence above or below the calculated guideline range.


      24. The parties acknowledge, understand, and agree that the defendant may not move

to withdraw the guilty plea solely as a result of the sentence imposed by the court.

                                    FINANCIAL MATTERS

      25. The defendant acknowledges and understands that any and all financial

obligations imposed by the sentencing court are due and payable in full upon entry of the

judgment of conviction. The defendant further understands that any payment schedule imposed

by the sentencing court shall be the minimum the defendant is expected to pay and that the

government's collection of any and all court imposed financial obligations is not limited to the

payment schedule. The defendant agrees not to request any delay or stay in payment of any and




     Case 1:19-cr-00002-WCG Filed 08/04/20 Page 8 of 14 Document 73
all financial obligations. If the defendant is incarcerated, the defendant agrees to participate in

the Bureau of Prisons' Inmate Financial Responsibility Program, regardless of whether the court

specifically directs participation or imposes a schedule of payments.

      26. The defendant agrees to provide to the Financial Litigation Unit (FLU) of the

United States Attorney's Office, upon request of the FLU during any period of probation or

supervised release imposed by the court, a complete and sworn financial statement on a form


provided by FLU and any documentation required by the form. The defendant further agrees,

upon request of FLU whether made before or after sentencing, to promptly: cooperate in the

identification of assets in which the defendant has an interest, cooperate in the liquidation of any

such assets, and participate in an asset deposition.


                                         Special Assessment


      27. The defendant agrees to pay the special assessment in the amount of $100 prior to

or at the time of sentencing.


                                             Restitution

      28. The defendant agrees to pay restitution as ordered by the court. The defendant

understands that because restitution for the offense is mandatory, the amount of restitution shall

be imposed by the court regardless of the defendant's financial resources. The defendant agrees

to cooperate in efforts to collect the restitution obligation. The defendant understands that

imposition or payment of restitution will not restrict or preclude the filing of any civil suit or

administrative action.


                                             Forfeiture

      29. The defendant agrees that all properties listed in the indictment constitute the

proceeds of the offense to which he is pleading guilty, or were used to facilitate such offense.

The defendant agrees to the forfeiture of these properties and to the immediate entry of a

                                                  9


     Case 1:19-cr-00002-WCG Filed 08/04/20 Page 9 of 14 Document 73
preliminary order of forfeiture. The defendant agrees that he has an interest in each of the listed

properties. The parties acknowledge and understand that the government reserves the right to

proceed against assets not identified in this agreement.

                            DEFENDANT'S WAIVER OF RIGHTS

      30. In entering this agreement, the defendant acknowledges and understands that he

surrenders any claims he may have raised in any pretrial motion with the exception of the

motion to suppress filed August 22, 2019, as well as certain rights which include the following:

           a. If the defendant persisted in a plea of not guilty to the charges against him, he
                   would be entitled to a speedy and public trial by a court or jury. The defendant
                    has a right to a jury trial. However, in order that the trial be conducted by the
                   judge sitting without a jury, the defendant, the government and the judge all
                   must agree that the trial be conducted by the judge without a jury.

           b. If the trial is a jury trial, the jury would be composed of twelve citizens
                   selected at random. The defendant and his attorney would have a say in who
                   the jurors would be by removing prospective jurors for cause where actual
                   bias or other disqualification is shown, or without cause by exercising
                   peremptory challenges. The jury would have to agree unanimously before it
                   could return a verdict of guilty. The court would instruct the jury that the
                   defendant is presumed innocent until such time, if ever, as the government
                   establishes guilt by competent evidence to the satisfaction of the jury beyond a
                   reasonable doubt.


           c. If the trial is held by the judge without a jury, the judge would find the facts
                   and determine, after hearing all of the evidence, whether or not he was
                   persuaded of defendant's guilt beyond a reasonable doubt.

           d. At such trial, whether by a judge or a jury, the government would be required
                  to present witnesses and other evidence against the defendant. The defendant
                  would be able to confront witnesses upon whose testimony the government is
                  relying to obtain a conviction and he would have the right to cross-examine
                  those witnesses. In turn the defendant could, but is not obligated to, present
                  witnesses and other evidence on his own behalf. The defendant would be
                  entitled to compulsory process to call witnesses.


           e. At such trial, defendant would have a privilege against self-incrimination so
                   that he could decline to testify and no inference of guilt could be drawn from
                   his refusal to testify. If defendant desired to do so, he could testify on his own
                   behalf.


                                                 10


    Case 1:19-cr-00002-WCG Filed 08/04/20 Page 10 of 14 Document 73
       31. The defendant acknowledges and understands that by pleading guilty he is

waiving all the rights set forth above. The defendant further acknowledges the fact that his

attorney has explained these rights to him and the consequences of his waiver of these rights.

The defendant further acknowledges that as a part of the guilty plea hearing, the court may

question the defendant under oath, on the record, and in the presence of counsel about the


offense to which the defendant intends to plead guilty. The defendant further understands that the

defendant's answers may later be used against the defendant in a prosecution for perjury or false

statement.


       32. The defendant acknowledges and understands that he will be adjudicated guilty of

the offense to which he will plead guilty and thereby may be deprived of certain rights, including

but not limited to the right to vote, to hold public office, to serve on a jury, to possess firearms,

and to be employed by a federally insured financial institution.

      33. The defendant knowingly and voluntarily waives all claims he may have based

upon the statute of limitations, the Speedy Trial Act, and the speedy trial provisions of the Sixth

Amendment. The defendant agrees that any delay between the filing of this agreement and the

entry of the defendant's guilty plea pursuant to this agreement constitutes excludable time under

the Speedy Trial Act.

                                 MISCELLANEOUS MATTERS

      34. Pursuant to 18 U.S.C. § 3583(d), the defendant has been advised and understands

the court shall order as a mandatory condition of supervised release, that the defendant comply

with state sex offender registration requirements. The defendant also has been advised and

understands that under the Sex Offender Registration and Notification Act, a federal law, he

must register and keep the registration current in each of the following jurisdictions: the location

of his residence; the location of his employment; and, if he is a student, the location of his

                                                  11


     Case 1:19-cr-00002-WCG Filed 08/04/20 Page 11 of 14 Document 73
school. Registration will require that the defendant provide information that includes, name,

residence address, and the names and addresses of any places at which he will be an employee or

a student. The defendant understands that he must update his registration not later than three

business days after any change of name, residence, employment, or student status. The defendant


understands that failure to comply with these obligations may subject him to prosecution for

failure to register under federal law, 18 U.S.C. § 2250, which is punishable by a fine and/or

imprisonment.


                                      GENERAL MATTERS

      35. The parties acknowledge, understand, and agree that this agreement does not


require the government to take, or not to take, any particular position in any post-conviction


motion or appeal.


      36. The parties acknowledge, understand, and agree that the United States Attorney's

office is free to notify any local, state, or federal agency of the defendant's conviction.


      37. The defendant understands that pursuant to the Victim and Witness Protection

Act, the Justice for All Act, and regulations promulgated thereto by the Attorney General of the

United States, the victim of a crime may make a statement describing the impact of the offense

on the victim and further may make a recommendation regarding the sentence to be imposed.

The defendant acknowledges and understands that comments and recommendations by a victim

may be different from those of the parties to this agreement.

             EFFECT OF DEFENDANT'S BREACH OF PLEA AGREEMENT

      38. The defendant acbiowledges and understands if he violates any term of this

agreement at any time, engages in any further criminal activity prior to sentencing, or fails to

appeal" for sentencing, this agreement shall become null and void at the discretion of the

government. The defendant further acknowledges and understands that the government's

                                                  12


     Case 1:19-cr-00002-WCG Filed 08/04/20 Page 12 of 14 Document 73
agreement to dismiss any charge is conditional upon final resolution of this matter. If this plea

agreement is revoked or if the defendant's conviction ultimately is overturned, then the

government retains the right to reinstate any and all dismissed charges and to file any and all

charges which were not filed because of this agreement. The defendant hereby knowingly and

voluntarily waives any defense based on the applicable statute of limitations for any charges filed

against the defendant as a result of his breach of this agreement. The defendant understands,

however, that the government may elect to proceed with the guilty plea and sentencing. If the

defendant and his attorney have signed a proffer letter in connection with this case, then the

defendant further acknowledges and understands that he continues to be subject to the terms of

the proffer letter.


                       VOLUNTARINESS OF DEFENDANT'S PLEA

      39. The defendant acknowledges, understands, and agrees that he will plead guilty

freely and voluntarily because he is in fact guilty. The defendant further acknowledges and

agrees that no threats, promises, representations, or other inducements have been made, nor


agreements reached, other than those set forth in this agreement, to induce the defendant to plead

guilty.




                                                13


     Case 1:19-cr-00002-WCG Filed 08/04/20 Page 13 of 14 Document 73
                                    ACKNOWLEDGMENTS

I am the defendant. I am entering into this plea agreement freely and voluntarily. I am not now
on or under the influence of any drug, medication, alcohol, or other intoxicant or depressant,
whether or not prescribed by a physician, which would impair my ability to understand the terms
and conditions of this agreement. My attorney has reviewed every part of this agreement with me
and has advised me of the implications of the sentencing guidelines. I have discussed all aspects
of this case with my attorney and I am satisfied that my attorney has provided effective
assistance of counsel.




Date: S/y/ZO
                                             ALEXANDER'?. BEBRIS
                                             Defendant



I am the defendant's attorney. I carefully have reviewed every part of this agreement with the
defendant. To my knowledge, my client's decision to enter into this agreement is an informed
and voluntary one.




Date:    <^t^>AD                               RON D. LV(
                                            "Attorney for Defendant



For the United States of America:




Date ;                                          T^-^R. ^
                                             MATTHEW D. KRUEGER
                                             United States Attorney




Date:.                                        c^_S.y^. ;s|-^<.
                                             DANIEL R. HUMBLE
                                             Assistant United States Attorney




                                                14


         Case 1:19-cr-00002-WCG Filed 08/04/20 Page 14 of 14 Document 73
